       Case 1:16-cv-06525-PKC-JLC Document 443 Filed 01/12/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 CASEY CUNNINGHAM, et al.,

                          Plaintiffs,

 v.                                                       No. 1:16-CV-06525-PKC

 CORNELL UNIVERSITY, et al.

                          Defendants.


                                        NOTICE OF APPEAL

      Notice is given that all Plaintiffs hereby appeal to the United States Court of Appeals for the

Second Circuit from the district court’s Judgment entered December 22, 2020 (Doc. 441) and all

interlocutory orders and rulings which gave rise to the Judgment, including without limitation the

district court’s: (1) September 27, 2019 Opinion and Order granting in part Defendants’ motions

for summary judgment and motions to exclude testimony of Plaintiffs’ experts (Doc. 352), (2)

March 11, 2020 Opinion and Order denying Plaintiffs’ motion for partial reconsideration of the

September 27, 2019 Opinion and Order (Doc. 404), (3) September 29, 2017 Memorandum and

Order granting in part Defendants’ motions to dismiss (Doc. 107), and (4) the portion of the

January 22, 2019 Opinion and Order setting a class period ending date of August 17, 2016 rather

than the date of judgment (Doc. 219).
      Case 1:16-cv-06525-PKC-JLC Document 443 Filed 01/12/21 Page 2 of 2




January 12, 2021                                   Respectfully Submitted,

                                                   /s/ Jerome J. Schlichter
                                                   SCHLICHTER BOGARD & DENTON LLP
                                                   Andrew D. Schlichter, Bar No. 4403267
                                                   Jerome J. Schlichter*
                                                   Heather Lea*
                                                   Joel D. Rohlf*
                                                   100 South Fourth Street, Suite 1200
                                                   St. Louis, Missouri 63102
                                                   (314) 621-6115, (314) 621-5934 (fax)
                                                   aschlichter@uselaws.com
                                                   jschlichter@uselaws.com
                                                   hlea@uselaws.com
                                                   jrohlf@uselaws.com

                                                   Attorneys for Plaintiffs



                                   CERTIFICATE OF SERVICE

   I hereby certify that on January 12, 2021, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will automatically send e-mail notification

of such filing to the attorneys of record.



                                                    /s/ Jerome J. Schlichter
                                                    Counsel for Plaintiffs
